DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-10, 12-13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forrest et al (GB 2,181,450) in view of Murray (US 5,346,706).
Claim 9 recites the following limitations:
A method for producing an alcohol free or low alcohol fermented malt based beverage comprising the following steps:
(a) forming a grain grits mash by mashing grain grits, inactivating β-amylase by bringing the temperature of the grain grits mash to over 85° C, adding a thermostable α-amylase and reacting α-amylase with starch within the grits to produce a wort of fermentability of not more than 20%;
(b) boiling the wort obtained from step (a) in the presence of hops to yield a boiled wort of gravity comprised between 9 and 20°P;
(c) cooling the wort obtained from step (b) to a temperature of 2 to 5°C and transferring the wort to a fermentation tank; and 
(d) fermenting the wort produced by step (c) by a cold contact process at a temperature of 0 to 2°C for 12 to 72 h to produce a fermented malt-based beverage having an alcohol content of not more than 0.7 vol.%.
In regard to claims 9 and 16, Forrest et al discloses “[a] method of producing a wort of low fermentability from which a low alcohol beer-like beverage can be produced, comprising inactivating β-amylase in the mash and reacting α-amylase, which may be naturally occurring or added, with starch. The added α-amylase is thermostable in order to withstand elevated temperatures at which the β-amylase is inactivated” (Abstract).
More specifically in regard to the production of low-alcohol, low-fermentability beer, Forrest et al discloses:
An object of the present invention is to provide a method of making a wort of low fermentability, and thence a beer-like beverage of low alcohol content which does not have an oversweet taste and which does not require removal of alcohol already produced. According to the present invention there is provided a method of making a wort of low fermentability, comprising inactivating β-amylase in a malt, and reacting α-amylase and starch within the malt to produce a wort containing a substantially soluble carbohydrate mixture. In normal brewing, the action of β-amylase, which occurs naturally in malted barley, is to react with starch and dextrins to produce mainly maltose. Maltose is a sugar which is reactive with yeast to produce alcohol in the brewing process, so to reduce the alcohol content of the beer it is desirable to reduce the maltose content of the wort. However, in producing the wort it is essential to break down the insoluble and non-reactive starch to soluble sugar residues which will react to some degree with the yeast, so selective enzyme activity is required. α-amylase, also present naturally in malted barley, reacts with starch to produce restricted amounts of maltose, and considerable quantities of dextrins which at low molecular weight are soluble carbohydrates unreactive with yeast. In normal brewing, therefore, the α- and β-amylase act together with the starch to break it down into dextrins and thence to maltose, producing a wort of around seventy per cent fermentability. In the present case it has been discovered that α-amylase can operate on its own to produce a restricted amount of fermentable maltose and increased quantities of unfermentable but soluble dextrins. This produces a wort of lower fermentability which can be used in conventional brewing plant to produce a beer of reduced alcohol content. 

Hence, Forrest et al discloses the same mechanism of producing the wort of low fermentability by inactivating β-amylase by bringing the temperature of the grain grits mash to 85° C, adding a thermostable α-amylase and reacting α-amylase with starch within the grits to produce a wort of low fermentability as claimed.
More specifically regarding the temperature of β-amylase inactivation and addition of thermostable α-amylase, Forrest et al discloses:
The β-amylase in the malt may be inactivated by heating the malt to a temperature in excess of 67°C, preferably 78-85°C. Above 85°C extract recovery and wort separation become difficult, although worts of very low fermentability can be obtained. Heating the malt to inactivate the β-amylase also has the effect of inactivating the naturally-occurring α-amylase, so in this case further α-amylase is added. In order that the elevated temperatures can be maintained, thereby obviating the need for repeated temperature alterations, it is preferred that a thermostable α-amylase be added. This α-amylase then breaks down the starch without itself being inactivated, at 78-85°C. The use of a thermostable added α-amylase also allows the wort-producing process to be performed as a single stage, as the thermostable α-amylase can be added before the naturally occurring amylase has been entirely inactivated; thus the elevated 78-85°C temperature has the dual and simultaneous effect of inactivating the natural α- and β-amylase and allowing starch breakdown by the thermostable α-amylase. By selecting particular α-amylases for breaking down the starch, wort fermentabilities (i.e. the proportion of the wort which will react with yeast to produce alcohol) of 30-50 per cent can be attained. By relying on α-amylase saccharification of the starch, the proportion of maltose and glucose in the wort is reduced as compared with normal worts, and the proportions of soluble dextrins is increased. Dextrins are less sweet in taste than glucose and maltose, so beer produced from the wort in this invention has less residual sweetness than low-alcohol beers produced by restricted fermentation in prior art methods. The present method therefore allows a low-alcohol beer to be produced having traditional beer-like flavour and characteristics (page 1).
In regard to the alcohol content of the beverage, Forrest et al discloses:
At a mash temperature of 80°C a wort fermentability of 32-43 per cent can be obtained, and normal fermentation of this wort with ale or lager yeast at an original gravity of 1031 can produce a beer-like beverage having an alcohol content of 1.5-2 per cent v/v and low residual content of fermentable sugars. This compares with a normal wort of 70 per cent fermentability producing a beer alcohol content of 3.3 per cent v/v at an original gravity of 1031. 
The alcohol content of the low-alcohol beer-like beverage can be further reduced, for example to less than 1.2 per cent v/v at an original gravity of 1031, by addition of a non-fermentable sugar of low sweetness such as lactose as part of the grist (bottom of page 1, top of page 2).

In summary, Forrest et al discloses:
--producing a wort of low fermentability that leads to the production of a low-alcohol content beer-like beverage;
--inactivating β-amylase in a malt to reduce maltose content in wort which leads to the reduction of alcohol content in beer;
--reacting malt with added α-amylase that reacts with starch to produce restricted amounts of maltose, and considerable quantities of dextrins which at low molecular weight are soluble carbohydrates unreactive with yeast;
--selecting particular α-amylases to further adjust wort fermentability;
-- inactivating β-amylase in malt by heating malt to 85°C;
--the fact that by heating malt above 85°C, worts of very low fermentability can be obtained;
--production of beer-like low-alcoholic beverage that has traditional beer-like flavor and characteristics.
Further in regard to claims 9 and 16, it is noted that boiling of wort is a standard processing step during the beer manufacture. Forrest et al discloses that original gravity of 1031 (Examples 1 and 2).
Further in regard to the inactivation temperature, fermentability and gravity recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the inactivation temperature, fermentability and gravity recitations ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Further in regard to the recitations of the fermentability and wort gravity, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that fermentability and wort gravity among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
Forrest does not disclose fermenting the wort at a temperature of 0 to 2°C as claimed in step (d) and the alcohol content of fermented malt beverage being not more than 0.7 vol% (claim 9) or not more than 0.1 vol% (claim 16).
Murray et al discloses a process for producing non-alcoholic malt beverages, and a cold-contact brewing process for producing same (Col. 1 lines 11-13). Murray et al discloses “[a] cold contact process for the production of non-alcoholic malt beverages comprising the steps of preparing a boiled malt wort of about 12-20 degrees Plato” (Abstract). Murray et al discloses that “[t]he yeast and the wort are held in contact in the mixture for greater than 10, up to a maximum of 30 hours, at a temperature of greater than zero up to a maximum of less than 7 degrees Centigrade” (Abstract). 
In the background section of the invention, Murray et al discusses previous attempts to produce low-alcoholic or non-alcoholic beer or malt beverages by various methods including cold contact processes:
Cold contact processes have also been utilized in the production of non-alcoholic beverages. Japanese Kokai 53-127861, for example, discloses a process in which a wort of fifteen to twenty-five percent Balling, at low temperatures (between minus five and ten degrees Centigrade, and preferably between two and minus two degrees Centigrade), is contacted with one and one-half to two weight percent of yeast, for a period of between sixteen and seventy-two hours. The yeast is removed, and the beverage is finished through dilution with water to achieve the desired alcohol content; carbonation; and acidification with lactic acid to sharpen the inherently sweet taste which is often characteristic of products of this and other cold-contact processes. 
Another cold contact process is described in U.S. Pat. Nos. 4,661,355 and 4,746,518, according to which a dilute, (six to twelve percent solids), acidified wort, (pH of about 4), is contacted with an alcohol-free yeast for about twenty-four to forty-eight hours at a temperature of below zero degrees Centigrade. Yeast separation and carbonation follow, to produce a beverage having only a nominal alcohol content. 
Yet another cold contact process is described in published Canadian Patent Application 2,027,651. That publication describes a process for producing a non-alcoholic malt beverage. The process entails contacting a slurry containing at least ten percent yeast suspended in fresh regular green beer, with a wort having fourteen to twenty percent extract by weight. The wort and slurry are mixed in the necessary relative proportions to produce a yeast cell count of not less than one hundred million cells per milliliter of mixture. Note that the patentee originally taught that concentrations of one hundred and thirty million cells per milliliter were essential to the process, only to later discover that the minimum could be pushed to as low as the one hundred million cells now taught as the minimum amount essential for the purposes of that process. Contact is sustained at temperatures of between three and seven and one half degrees Centigrade for a period of between one half and ten hours. The beverage is finished through carbonation and dilution to reduce the alcohol content to meet the non-alcoholic specification (Col. 1 line 49-Col. 2 line 23).

Murray et al discloses process for the production of a non-alcoholic malt beverage, the conditions of which flavor, on a taste evaluation basis, minimization of undesirable aldehyde flavourants while at the same time avoiding any substantial ethanol production (Col. 2 lines 39-44).
Murray et al discloses boiling malt wort having a Plato value between 12 and 20 degrees:
A boiled malt wort having a Plato value of greater than 12 up to about 20 degrees, is first prepared. The wort is boiled to drive off up to about 20% of its original weight, of water. Typically between 7% and 15% should be boiled off, with about 10% being preferred. Boiling as prescribed, is believed to reduce the aldehyde content of the wort, thereby avoiding some of the off-flavors that are chronically associated with cold contact beers produced in accordance with prior processes. A preferred wort is one of about 16 degrees Plato. This for example could be produced by preparing an initial wort of 14 degrees Plato, boiling off about 10% of that initial wort by weight, to produce a post boil wort of about 16 degrees Plato. Note that Plato values of 12 or less fail to take advantage of the mass-action effects in aldehyde reduction during contact of the wort with the yeast, and require that larger amounts of water be carried through processing. This is a disadvantage of the processes as set out in the previously mentioned US patents (Col. 2 lines 56-68, Col. 3 lines 1-6).

Murray et al further discloses acidifying the boiled wort and addition of yeast to acidified wort (Col. 3). In regard to the specific fermentation conditions of wort with yeast as recited in step (d) of claims 9 and 16, Murray et al further discloses:
The yeast and the wort are maintained in contact in the mixture for greater than 10, up to a maximum of 30 hours. In a preferred embodiment the contact is continued for greater than 10 hours, up to about 24 hours. An especially preferred embodiment is where the contact is continued for about 16 hours. 
Contact is carried out at temperatures of greater than zero up to a maximum of less than 7 degrees Centigrade. Preferably, the contact temperature is between about 2 and 5 degrees Centigrade, with about 3 degrees being especially preferred (Col. 4 lines 32-42).

In regard to the recitation of the alcohol content, Murray et al discloses non-alcoholic malt beverage has an ethanol concentration of less than about 0.5% v/v (Claim 24).
Both references are directed to the production of malt beverages having reduced ethanol content. 
Forrest et al discloses:
--producing a wort of low fermentability that leads to the production of a low-alcohol content beer-like beverage;
--inactivating β-amylase in a malt to reduce maltose content in wort which leads to the reduction of alcohol content in beer;
--reacting malt with added α-amylase that reacts with starch to produce restricted amounts of maltose, and considerable quantities of dextrins which at low molecular weight are soluble carbohydrates unreactive with yeast.
Murray et al discloses production of a non-alcoholic or low-alcoholic malt beverage by employing a cold contact process where yeast is brought in contact with wort for the time period greater than 10, up to a maximum of 30 hours at a temperature between about 2 and 5 degrees Centigrade. Murray et al discloses that such cold contact process restricts ethanol production. 
Since Forrest discloses production of a non-alcoholic or low-alcoholic malt beverage by producing a wort of low fermentability and further discusses various methods to further decrease the alcohol content of the malt beverage, one of ordinary skill in the art would have been motivated to modify Forrest in view of Murray et al and to employ cold contact process as disclosed by Murray et al in order to further reduce alcohol content of the malt beverage.
Further in regard to the recitations of the alcohol content of the final mat beverage, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, this characteristic would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The combination of references discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that alcohol content of the final mat beverage among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the references has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
In regard to claim 10, Forrest et al and Murray et al disclose malt.
In regard to claim 12, it is noted that claim recites the range that includes zero percent corn and 100% malt. The limitation of claim 12 are optional when no corn is present in the grist. The claim limitations only apply when corn is required to be a part of mash. However, the amount of corn reads on zero, i.e., no corn. Therefore, the recitations of adding a corn, if any, mashing with corn and raising the temperature of corn-containing mash become optional.
In regard to claim 13, it is noted that boiling of wort is a standard processing step during the beer manufacture. Forrest et al discloses that original gravity of 1031 (Examples 1 and 2). Murray et al discloses boiling malt wort having a Plato value between 12 and 20 degrees (Col. 2 lines 56-68, Col. 3 lines 1-6).










Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. 
On page 4 of the Reply to the Final Office action mailed  03/22/2022, filed 08/19/2022, Applicant summarizes claimed subject matter.
On page 5 of the Reply, Applicant’s arguments are directed to the restricted fermentation of wort. Applicant presents arguments that Forrest teaches away from the restricted fermentations.
In response to this argument it is noted that Forest et al discloses the following:
This invention relates to a beer manufacture, and particularly to a method of making a wort of low fermentability, and thence a beer-like beverage of low alcohol content. Non-alcohol or reduced alcohol beer-like beverages have been produced previously either by using unfermented wort, by restricted fermentation using sub-normal temperatures or by removal of alcohol by distillation or reverse osmosis after normal fermentation. Those beverages produced using unfermented wort of normal composition (seventy per cent fermentability) or by restricted fermentation of normal wort at low temperatures in general have such excessive residual sweetness that they cannot be considered truly beer-like (page 1 lines 1-12).

As could be seen from the passage as cited above, Forrest et al does not refer to the restricted fermentation of the low-fermentability wort produced by the Forrest et al invention.  Forrest et al refers to the normal wort having normal fermentable sugar composition (i.e. 70% fermentability). Forrest et al cautions that restricted fermentation of normal wort having normal fermentable sugar composition leads to the excessive residual sugar. Forrest et al never states that restricted fermentation of the low fermentability wort produced by inactivation of β-amylase in malt, and reacting α-amylase and starch within the malt, would lead to the excessive residual sugar. Hence, Appellant’s arguments regarding the teaching away are not persuasive.
Applicant urges that Forrest et al warns against restricted fermentation of wort (page 5 of the Reply). As stated in the response to arguments above, Forrest et al does not warn against the restricted fermentation of the low fermentability wort produced by the method disclosed by Forrest et al. Forrest et al cautions that restricted fermentation of normal wort having normal fermentable sugar composition leads to the excessive residual sugar.
The instant specification refers to the production of wort having low fermentability of no more than 29% by inactivating β-amylase and reacting α-amylase with starch ([0018]). As stated in the rejection above, Forrest et al (GB 2,181,450) also teaches the production of wort having low fermentability of 30% by inactivating β-amylase and reacting α-amylase with starch (page 1). Forrest et al further teaches fermentation of low-fermentability wort to produce low-alcoholic malt beverage having alcohol content below 0.7 vol.%, The instant specification discloses addition of thermostable α-amylase and mashing at 70-100°C ([0021], [0022]). Forrest also teaches addition of thermostable α-amylase and mashing at 78-85°C (page 1). Applicants disclose production of low-alcohol malt beverage that has flavor profile that is very close to the normal lager beer ([0029]). Forrest et al teaches production of low-fermentability wort by the same method as described in Applicants’ specification and non-elected claims. Forrest et al further teaches fermentation of low-fermentability wort and further reduction of the alcoholic content of the fermented wort.
On pages 5-6 of the Reply, Applicant’s presents the following arguments:
Specifically, the cited combination of reference appears to assume that one skilled in the art could simply take a wort prepared according to Forrest and ferment it using the cold contact fermentation process of Murray to produce a no- or low-alcohol beverage having an acceptable flavour profile. However, Applicant respectfully submits that this is not the case, which is confirmed in paragraph 10 of the Inventor’s Declaration.
Applicant submits that proposed combination of Forrest and Murray would, in fact, produce a beverage with significant off-flavours. This is because the worts of Forrest are different to those of Murray. In this regard, Forrest teaches the skilled person that fermentation at “sub-normal temperatures” should be avoided, whereas Murray is aware of the problems that cold-contact fermentation can cause and takes steps to mitigate these problems during the preparation of its worts. These include boiling the wort to a high gravity to “drive off up to about 20% of its original weight in water”, which is “believed to reduce the aldehyde content of the wort, thereby avoiding some of the off-flavors that are chronically associated with cold contact beers produced with prior art processes”. (See, Murray, col. 2, lines 56-64). Additionally, the worts of Murray are acidified to between pH 4.0 and 5.0 to compensate “for the characteristically sweet flavor associated with non-alcoholic malt beverages produced by cold contact methods” and to assist yeast action to reduce the aldehyde concentration. (See, Murray, col. 3, lines 7-23). The Inventor’s Declaration, at paragraph 14, confirms that these steps are taken to prime the worts for cold-contact fermentation.
Because Forrest uses a normal fermentation process, which would consume many of the off-flavour components produced during its wort preparation process, Forrest does not need to take any of the mitigation steps disclosed in Murray.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Forrest et al is not relied upon as a teaching of a cold-contact fermentation process. Forrest et al is relied upon as a teaching of
 --producing a wort of low fermentability that leads to the production of a low-alcohol content beer-like beverage;
--inactivating β-amylase in a malt to reduce maltose content in wort which leads to the reduction of alcohol content in beer;
--reacting malt with added α-amylase that reacts with starch to produce restricted amounts of maltose, and considerable quantities of dextrins which at low molecular weight are soluble carbohydrates unreactive with yeast;
--selecting particular α-amylases to further adjust wort fermentability;
-- inactivating β-amylase in malt by heating malt to 85°C;
--the fact that by heating malt above 85°C, worts of very low fermentability can be obtained;
--production of beer-like low-alcoholic beverage that has traditional beer-like flavor and characteristics.
 Murray et al is relied upon as a teaching of a cold-contact fermentation process.
Murray et al discloses “[a] cold contact process for the production of non-alcoholic malt beverages comprising the steps of preparing a boiled malt wort of about 12-20 degrees Plato” (Abstract). Murray et al discloses that “[t]he yeast and the wort are held in contact in the mixture for greater than 10, up to a maximum of 30 hours, at a temperature of greater than zero up to a maximum of less than 7 degrees Centigrade” (Abstract). 
Murray et al discloses a process for producing non-alcoholic malt beverages, and to a cold-contact brewing process for producing same (Col. 1 lines 11-13). 
In the background section of the invention, Murray et al discusses previous attempts to produce low-alcoholic or non-alcoholic beer or malt beverages by various methods including cold contact processes:
Cold contact processes have also been utilized in the production of non-alcoholic beverages. Japanese Kokai 53-127861, for example, discloses a process in which a wort of fifteen to twenty-five percent Balling, at low temperatures (between minus five and ten degrees Centigrade, and preferably between two and minus two degrees Centigrade), is contacted with one and one-half to two weight percent of yeast, for a period of between sixteen and seventy-two hours. The yeast is removed, and the beverage is finished through dilution with water to achieve the desired alcohol content; carbonation; and acidification with lactic acid to sharpen the inherently sweet taste which is often characteristic of products of this and other cold-contact processes. 
Another cold contact process is described in U.S. Pat. Nos. 4,661,355 and 4,746,518, according to which a dilute, (six to twelve percent solids), acidified wort, (pH of about 4), is contacted with an alcohol-free yeast for about twenty-four to forty-eight hours at a temperature of below zero degrees Centigrade. Yeast separation and carbonation follow, to produce a beverage having only a nominal alcohol content. 
Yet another cold contact process is described in published Canadian Patent Application 2,027,651. That publication describes a process for producing a non-alcoholic malt beverage. The process entails contacting a slurry containing at least ten percent yeast suspended in fresh regular green beer, with a wort having fourteen to twenty percent extract by weight. The wort and slurry are mixed in the necessary relative proportions to produce a yeast cell count of not less than one hundred million cells per milliliter of mixture. Note that the patentee originally taught that concentrations of one hundred and thirty million cells per milliliter were essential to the process, only to later discover that the minimum could be pushed to as low as the one hundred million cells now taught as the minimum amount essential for the purposes of that process. Contact is sustained at temperatures of between three and seven and one half degrees Centigrade for a period of between one half and ten hours. The beverage is finished through carbonation and dilution to reduce the alcohol content to meet the non-alcoholic specification (Col. 1 line 49-Col. 2 line 23).

Murray et al discloses process for the production of a non-alcoholic malt beverage, the conditions of which flavor, on a taste evaluation basis, minimization of undesirable aldehyde flavourants while at the same time avoiding any substantial ethanol production (Col. 2 lines 39-44).


Murray et al discloses boiling malt wort having a Plato value between 12 and 20 degrees:
A boiled malt wort having a Plato value of greater than 12 up to about 20 degrees, is first prepared. The wort is boiled to drive off up to about 20% of its original weight, of water. Typically between 7% and 15% should be boiled off, with about 10% being preferred. Boiling as prescribed, is believed to reduce the aldehyde content of the wort, thereby avoiding some of the off-flavors that are chronically associated with cold contact beers produced in accordance with prior processes. A preferred wort is one of about 16 degrees Plato. This for example could be produced by preparing an initial wort of 14 degrees Plato, boiling off about 10% of that initial wort by weight, to produce a post boil wort of about 16 degrees Plato. Note that Plato values of 12 or less fail to take advantage of the mass-action effects in aldehyde reduction during contact of the wort with the yeast, and require that larger amounts of water be carried through processing. This is a disadvantage of the processes as set out in the previously mentioned US patents (Col. 2 lines 56-68, Col. 3 lines 1-6).

Murray et al further discloses acidifying the boiled wort and addition of yeast to acidified wort (Col. 3). In regard to the specific fermentation conditions of wort with yeast as recited in step (d) of claims 9 and 16, Murray et al further discloses:
The yeast and the wort are maintained in contact in the mixture for greater than 10, up to a maximum of 30 hours. In a preferred embodiment the contact is continued for greater than 10 hours, up to about 24 hours. An especially preferred embodiment is where the contact is continued for about 16 hours. 
Contact is carried out at temperatures of greater than zero up to a maximum of less than 7 degrees Centigrade. Preferably, the contact temperature is between about 2 and 5 degrees Centigrade, with about 3 degrees being especially preferred (Col. 4 lines 32-42).


In regard to the recitation of the alcohol content, Murray et al discloses non-alcoholic malt beverage has an ethanol concentration of less than about 0.5% v/v (Claim 24).
Both references are directed to the production of malt beverages having reduced ethanol content. Forrest et al discloses:
--producing a wort of low fermentability that leads to the production of a low-alcohol content beer-like beverage;
--inactivating β-amylase in a malt to reduce maltose content in wort which leads to the reduction of alcohol content in beer;
--reacting malt with added α-amylase that reacts with starch to produce restricted amounts of maltose, and considerable quantities of dextrins which at low molecular weight are soluble carbohydrates unreactive with yeast.
Murray et al discloses production of a non-alcoholic or low-alcoholic malt beverage by employing a cold contact process where yeast is brought in contact with wort for the time period greater than 10, up to a maximum of 30 hours at a temperature between about 2 and 5 degrees Centigrade. Murray et al discloses that such cold contact process restricts ethanol production. Since Forrest discloses production of a non-alcoholic or low-alcoholic malt beverage by producing a wort of low fermentability and further discusses various methods to further decrease the alcohol content of the malt beverage, one of ordinary skill in the art would have been motivated to modify Forrest et al in view of Murray et al and to employ cold contact process as disclosed by Murray et al in order to further reduce alcohol content of the malt beverage.
On 08/19/2022, Applicants have submitted a Declaration of Bart Vanderhaegen. 
On page 1 of the Declaration, Declarant provides information about “personal background” (paragraphs 1-4). Further on page 1 of the Declaration, Declarant summarizes the invention (paragraphs 5-6). Further on pages 1-2 of the Declaration, Declarant discusses “technical background” (paragraphs 7-8). On pages 1-2 of the Declaration, Declarant discusses the prior art of record (i.e. Forrest et al (GB 2,181,450) in view of Murray (US 5,346,706)).
Declarant provides his personal opinion as follows:
10. From my perspective as a brewer, I disagree with the conclusion that the processes of Forrest and Murray can be combined in this way. For the reasons discussed below, it is not possible to simply ferment a wort of Forrest using the cold contact fermentation process of Murray and produce a low alcohol beer having an acceptable flavour.
15. The worts of Forrest are not primed for cold contact fermentation. This makes them unsuitable for use in a cold contact fermentation. I would create a beer of unacceptable taste, with a relatively high concentration of off-flavours.
16. The wort of Forrest is not suitable for cold contact fermentation for a few different reasons. First, Forrest describes mashing at high temperatures. This would increase the rate of Maillard reactions and increase aldehyde production. Second the process of Forrest does not include an extended boiling step and its worts are relatively low gravity, meaning that the aldehydes and other volatile flavour components produced during mashing are not removed by evaporation. As a result, the wort of Forrest is likely to have a high proportion of aldehydes, sugars and other components that contribute to off flavours in the final beer. (I would note that I understand that Forrest is able to produce an allegedly “beer-like” beverage because it uses fermentation under normal conditions, which consumes many of the components that would result in off-flavours, and only achieves a small reduction in alcohol content).
18. In summary, itis my opinion that simply fermenting the wort of Forrest by the process of Murray would not allow the skilled person to arrive at a beer having a flavour profile similar to that of normal lager beer. Rather, I believe it is likely that the resulting beer would have a high aldehyde content that would produce off-flavours.
In response to Declarant’s statement that “[t]he worts of Forrest are not primed for cold contact fermentation”, it is noted that Forrest et al is not relied upon as a teaching of a cold-contact fermentation process and priming of wort for such fermentation. Murray et al is relied upon as a teaching of a cold-contact fermentation process. It is logical that Murray et al, not Forrest, teaches priming of wort for cold fermentation. One of ordinary skill in the art would have been motivated to employ priming steps as disclosed by Murray et al in order to prepare wort produced by Forrest for cold-contact fermentation process taught by Murray et al.
In response to Declarant statement regarding Forrest teaching mashing at high temperatures that would increase the rate of Maillard reactions and increase aldehyde production, it is noted that Murray et al provides a solution to this problem. Murray et al discloses boiling malt wort having a Plato value between 12 and 20 degrees:
A boiled malt wort having a Plato value of greater than 12 up to about 20 degrees, is first prepared. The wort is boiled to drive off up to about 20% of its original weight, of water. Typically between 7% and 15% should be boiled off, with about 10% being preferred. Boiling as prescribed, is believed to reduce the aldehyde content of the wort, thereby avoiding some of the off-flavors that are chronically associated with cold contact beers produced in accordance with prior processes.

It is further noted that the Declaration did not provide any probative evidence that “fermenting the wort of Forrest by the process of Murray would not allow the skilled person to arrive at a beer having a flavour profile similar to that of normal lager beer”. Hence, the Declaration is insufficient to overcome the strong case of obviousness as presented above.
Applicants’ attention is further directed to the following passages in the MPEP:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record. "We have found no cases supporting the position that a patent applicant’s evidence or arguments traversing a § 103 rejection must be contained within the specification. There is no logical support for such a proposition as well, given that obviousness is determined by the totality of the record including, in some instances most significantly, the evidence and arguments proffered during the give-and-take of ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be considered because this undisclosed property would inherently flow from disclosed use as tranquilizer); Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).
The following response to Applicant arguments presented in the previous Office action is also incorporated below.
In response to Applicant’s arguments regarding gravity of wort, it is noted that Murray et al discloses boiling malt wort having a Plato value between 12 and 20 degrees. 
In response to Applicant’s arguments regarding the alcohol content of the final mat beverage, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, this characteristic would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The combination of references discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that alcohol content of the final mat beverage among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the references has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
In response to Applicant’s arguments on page 10 of the Reply, it is noted that the instant claims recite the range of inactivation temperature of over 85°C. Forrest et al teaches inactivation temperature of 85°C. It is noted that the range of “over 85°C” includes temperature values that are infinitely close to 85°C as taught by Forrest et al. 
Further in regard to the inactivation temperature, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the inactivation temperature as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Further in response to response to Applicant’s arguments regarding the range of inactivation temperature, it is noted that Forrest et al clearly teaches that “[a]bove 85°C extract recovery and wort separation become difficult, although worts of very low fermentability can be obtained” (page 1 lines 36-37). Hence, Forrest et al clearly teaches that worts of very low fermentability can be obtained when the inactivation temperature is above 85°C. Forrest et al warns that there might be difficulties associated with extract recovery and wort separation. However, Forrest al does not explicitly state that malt should not be heated above 85°C. It is further noted that applicant has not presented any evidence as to the criticality of the temperature range of above 85°C. There is no evidence that heating malt to a temperature of immediately above 85°C as claimed produces unexpected result that is significantly different from heating malt to a temperature of  85°C as suggested by Forrest et al.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791